DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/837676 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-20 of U.S. Application No.16/837676 contain(s) every element of claims 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Krishnaswami et al. (US Application 2005/0091346, hereinafter Krishnaswami).
Regarding claims 1, 10, 19, Krishnaswami discloses a method, a non-transitory computer readable medium, and a cluster of hosts (figs. 2-7, 11) of managing configurations of system services in each of a plurality of hosts (240,260), wherein each of the hosts is configured with a virtualization software for supporting execution of virtual machines therein, said method comprising:
 upon receiving an application program interface (API) call to operate on a configuration object for a system service that is backed by a configuration schema of the system service, updating a database in accordance with the configuration schema to update or store the configuration of the system service(Abstract, [0008],[0015]-[0016],[0112],[0276], which recites an application program interface API having the same function as claimed by the instant application), 
wherein the system service executes with a configuration that is a combination of a default configuration that is defined in a default configuration schema of the system service and the configuration stored in the database (Abstract, [0013], [0064], [0129], [0403], which recites executes of a default configuration as claimed by the present application).
Regarding claims 2, 11, Krishnaswami discloses the method of claim 1, wherein the configuration stored in the database overrides the default configuration of the system service for a configuration property that is set by both the configuration stored in the database and the default configuration of the system service ([0059], [0366]).  
Regarding claims 3, 12, Krishnaswami discloses the method of claim 2, wherein the API call is a set API call to set the configuration of the system service, and upon receiving the call to the API call, an entry for the configuration of the system service is added to the database (Abstract, [0008], [0015]- [0016], [0112], [0276]).  
Regarding claims 4, 13, Krishnaswami discloses the method of claim 2, wherein the API call is an update API call to update the configuration of the system service, and upon receiving the API call, an entry for the configuration of the system service in the database is updated (Abstract, [0008], [0015]- [0016], [0112], [0276]).  
  	Regarding claims 5,14, Krishnaswami discloses the method of claim 2, further comprising: upon receiving a get API call to get the configuration of the system service, returning the entry for the configuration of the system service in the database (Abstract, [0008], [0015]- [0016], [0112], [0276]).  
Regarding claims 6, 15, Krishnaswami discloses the method of claim 2, further comprising: upon receiving a delete API call, deleting the entry for the configuration of the system service in the database (Abstract, [0008], [0015]- [0016], [0112], [0276]).  
Regarding claims 7, 16, Krishnaswami discloses the method of claim 2, further comprising: upon receiving an API call to get the default configuration of the system service, returning the default configuration of the system service (Abstract, [0008], [0015]- [0016], [0112], [0276]).  
Regarding claims 8, 17, Krishnaswami discloses the method of claim 1, wherein the database is a key-value database and each key correspond to a unique configuration object (Abstract, [0008], [0015]- [0016], [0112], [0276]).  
  	Regarding claims 9, 18, 20, Krishnaswami discloses the method of claim 1, further comprising: upon receiving a request to reset the configurations of the system services, removing all entries of the key-value databases corresponding to the system services (Abstract, [0008], [0015]- [0016], [0112], [0276]).  
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DADY CHERY/           Primary Examiner, Art Unit 2461